The Court decided, the attachment of a whole township/ though good, to hold the property which was apparently th<f property of Gove, was not notice to the defendan ts that the plaintiffs intended to contest the right of Langdon, to this particular piece of property, to wit, the store in question ; nor would the conveyance of Langdon to Gove, after the attachment, as aforesaid, enure to the benefit of the attaching creditor ; although, if Gove had sold the store to the President, &c. and afterwards purchased it of Langdon, Gove, and alt per*209sons claiming under him might be estopped from contesting the title of the President, &c.
Note — Furnished by Nathaniel Chipman, Esq. In this case Wright contracted with Lcmgdon for the purchase, but it was agreed that Langdon should release to Gove and theri Gove convey to Wright, so that Gove was a mere instrument, as will appear by the case*